                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA



  Jorge S.,                                         Case No. 18-CV-1842 (SRN/HB)

                        Petitioner,

  v.                                                             ORDER

  Secretary of Homeland Security; Attorney
  General Jefferson Sessions; Scott
  Baniecke, ICE Field Office Director; and
  Kurt Freitag, Freeborn County Sheriff,

                        Respondents.


Andrew Crowder and Michael D. Reif, Robins Kaplan LLP, for Petitioner

Ana H. Voss and Ann M. Bildtsen, United States Attorney’s Office, for Respondents
Secretary of Homeland Security, Attorney General Jefferson Sessions, and Scott
Baniecke.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on a Report and Recommendation [Doc. No. 19]

issued by the assigned magistrate judge. Based on all of the files, records, and

proceedings herein, IT IS HEREBY ORDERED that:

    1. The Report and Recommendation [Doc. No. 19] is ADOPTED; and

    2. The petition for a writ of habeas corpus filed by Jorge S. [Doc. No. 1] is

       adjudicated as follows:

              a. The Sixth Amendment claim is DISMISSED;

              b. The Fourth Amendment claim is DENIED WITHOUT PREJUDICE;
        c. The burden-of-proof-based Fifth Amendment claim is DENIED;

        d. The jurisdiction-based Fifth Amendment claim is DENIED;

        e. The length-of-detention-based Fifth Amendment claim is DENIED

           WITHOUT PREJUDICE; and

        f. The request for an evidentiary hearing is DENIED.



LET JUDGMENT BE ENTERED ACCORDINGLY.




 Dated: December 3, 2018                   s/Susan Richard Nelson
                                           SUSAN RICHARD NELSON
                                           United States District Judge




                                       2
